Citation Nr: 1741942	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO. 15-22 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for a mood disorder (claimed as depression) associated with instability of the right knee (internal derangement of the right knee, status post arthrotomy).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).

3. Entitlement to an effective date earlier than November 22, 2010, for the grant of service connection for a mood disorder (claimed as depression) associated with instability of the right knee (internal derangement of the right knee, status post arthrotomy). 


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to August 1957.   
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The Board notes that the claim for entitlement to an effective date earlier than November 22, 2010, for the grant of service connection for a mood disorder has been included in the appeal pursuant to Manlincon v. West, 12 Vet. App. 238 (1998), and will be addressed in the remand below.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 

With respect to all pending claims, the Board finds that additional development is required in order to satisfy VA's obligations under the VCAA. Specifically, the RO must be afforded the opportunity to review the 2015-2016 VA treatment records recently associated with the Veteran's claims file, following the most recent June 2015 statement of the case (SOC). In that connection, the Board notes that additional evidence has been associated with the claims file that was not previously considered by the AOJ in connection with these claims. The Veteran has not submitted a waiver of initial AOJ consideration of the evidence in connection with his claims. Moreover, although the Veteran's substantive appeal as to the issues on appeal was filed after February 2, 2013, the additional VA medical records were obtained by VA rather than the Veteran. Therefore, there is no automatic waiver of AOJ review. As such, the additional evidence must be referred to the AOJ for review and preparation of a supplemental statement of the case (SSOC), if a grant of all benefits sought is not made.

Mood Disorder-The Veteran most recently underwent a Mental Disorders VA examination in January 2013. Statements from the Veteran reflect that his psychiatric disability may have worsened since his last VA examination. The record reflects that the RO attempted to schedule the Veteran for a VA examination in June 2015. The Veteran did not appear at his examination. In the Veteran's substantive appeal he asked that his examination please be rescheduled. The RO once again attempted to schedule the Veteran for a VA examination in October 2016. The Veteran called to cancel his appointment noting that he was coming from a considerable distance and he was experiencing transportation issues. The Veteran was told to contact them again once his transportation concerns were addressed. The Board finds that the Veteran should be afforded a new VA examination in order to determine the current nature and severity of his service-connected disability. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

TDIU-The Veteran's claim for entitlement to TDIU is inextricably intertwined with his remanded claim for an increased rating for his service-connected mood disorder. Therefore, the Board will not issue a decision on this claim at this time. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Earlier Effective Date-The Board notes that in a February 2015 rating decision the Veteran was granted service connection for a mood disorder, effective November 22, 2010. In an April 2015 statement, the Veteran expressed disagreement with the effective date assigned.  

When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case (SOC). See 38 C.F.R. § 19.26 (2015).

Thus, remand for issuance of an SOC on this issue is necessary. Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal. See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

While on remand any additional VA and private treatment records should be associated with the claims file. 

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. A statement of the case, containing all applicable laws and regulations, on the issue of entitlement to an effective date earlier than November 22, 2010, for the grant of service connection for a mood disorder (claimed as depression) associated with instability of the right knee (internal derangement of the right knee, status post arthrotomy) must be issued, and the Veteran should be advised of the time period in which to perfect his appeal. 

Only if the Veteran's appeal as to this issue is perfected within the applicable time period should this issue be returned to the Board for appellate review.

2. Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his claimed disabilities. After securing any necessary authorization from him, obtain all identified treatment records.

If possible, the Veteran himself should submit this evidence in order to expedite his case.  

Regardless of whether the Veteran responds, all outstanding VA treatment records (if any) should be obtained.

3. Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected mood disorder. The examiner must also discuss the functional effects of the Veteran's mood disorder. The Veteran's claims file should be provided to the examiner. The examiner should obtain a detailed clinical history from the Veteran. All pertinent pathology found on examination should be noted in the report of the evaluation. Any testing deemed necessary should be performed. All opinions offered should be accompanied by a clear rationale consistent with the evidence of record. 

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).





